Citation Nr: 1824764	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  18-01 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for back pain.

3.  Entitlement to service connection for knee pain.

4.  Entitlement to service connection for sinusitis

5.  Entitlement to service connection for myopia claimed as loss of vision/impaired.

6.  Entitlement to service connection for traumatic brain injury (TBI).

7.  Entitlement to service connection for schizophrenia. 

8.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to November 2003, including service in Iraq from March 2003 to August 2003.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In his December 2017 substantive appeal, via a VA Form 9, the Veteran specifically limited his appeal to the issues stated on the cover page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims remaining on appeal so that the Veteran is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Initially, the AOJ last associated with the Veteran's claims file records of his VA treatment in October 2017.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Hemorrhoids, Sinusitis, and Knee and Back Pain 

In the present case, a compensation and pension examination inquiry reveals that a VA General Medical Gulf War examination disability benefits questionnaire (DBQ) was requested on February 4, 2016.  The Veteran did not report for the examination and did not provide any reason for his failure to report.  See 38 C.F.R. § 3.655 (b) (indicating that if a veteran does not appear at a scheduled VA examination and does not present evidence of good cause, VA may proceed with adjudication of the claim on the basis of the evidence of record).  However, in December 2017 correspondence, the Veteran's representative relayed the Veteran's statements indicating that he did not receive notification of the VA examination(s) for his hemorrhoids, sinusitis, and knee and back pain conditions.  See December 2017 correspondence and February 4, 2016 VA General Medial Gulf War Illness DBQ request.  In light of the Veteran's attendance of other scheduled examinations, the indication that he has been homeless during the pendency of this appeal, and the fact that there is no indication in the claims file that notice of the VA General Medial Gulf War Illness DBQ examination notice was sent to the Veteran, the Board finds the Veteran's claim that he did not receive notice of the examination to be credible.  For this reason, the Board finds that good cause has been shown for the Veteran's absence at the VA examination, and as such, the AOJ should reschedule the VA General Medial Gulf War Illness DBQ, to include an examination regarding the Veteran's hemorrhoids, sinusitis, and knee and back pain conditions.  See 38 C.F.R. § 3.655 (a). 

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655.

TBI

During the February 2016 VA examination, the examiner stated that a diagnosis of TBI was not found in the record; however, VA treatment records dated on June 3. 2015 indicates that the Veteran has TBI.  Other VA treatment records document a history of TBI.  Therefore, a new VA examination is indicated as it does not appear that the February 2016 VA examiner considered an accurate and complete medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate or incomplete factual premise is not probative).

With regard to claims of service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  During the February 2016 VA examination, the examiner stated that a diagnosis of TBI was not found in the record; however, VA treatment records dated on June 3, 2015 indicates that the Veteran has TBI.  Other VA treatment records document a history of TBI.  Consequently, an opinion is required that considers the VA treatment records that document a TBI and to ascertain the etiology of the Veteran's TBI and any associated headaches reported by the Veteran.

Eye Disability

In December 2017 correspondence, the Veteran reported that his myopia started after the August 2003 U.N. bombing incident in Baghdad, Iraq and has continued to get worse since then.  He stated that his VA doctor reported that the condition was from the TBI he sustained during the bombing.  A June 2015 VA eye consult included an impression of TBI, asymmetry with neural rims, posterior vitreous detachment, myopia, and astigmatism.  During the April 2016 VA examination, the Veteran was diagnosed with myopia and mild photophobia in bright lights; however, the examiner did not provide an opinion as to whether or not the Veteran's eye condition was related to his service.  Therefore, a nexus opinion is necessary.   

PTSD and Schizophrenia

In an April 2017 statement, K.J. indicated that he met with the Veteran after he made threats of and attempted suicide, suggesting that the Veteran's PTSD symptoms increased in severity since he was last examined in February 2016.  In an April 2017 submission from the Veteran, he reported that he has "tried to commit suicide on several occasions."  See also December 2017 correspondence from the Veteran's representative.  As these symptoms were not reported at the time of his February 2016 examination and indicate worsening, a remand is necessary in order to schedule him for an appropriate VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

Additionally, the February 2016 VA examiner did not determine whether or not the Veteran's schizophrenia was caused or aggravated by the Veteran's PTSD, or distinguish between impairment due to schizophrenia versus service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

TDIU

Resolution of the claims being remanded herein may well have a bearing on the claim for a TDIU.  These claims are inextricably intertwined and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As any action on the TDIU claim would be premature at this juncture, this matter is being remanded.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic claims file any outstanding relevant VA treatment records dated after October 2017.

2.  Schedule the Veteran for VA examination(s), to include a Gulf War Illness examination, to obtain medical opinions clarifying whether the Veteran currently has:

* a disability manifested by back pain; 

* a disability manifested by knee pain;

* sinusitis; and

* hemorrhoids.

The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current sinusitis, hemorrhoids, as well as knee and back disabilities are due to the Veteran's active duty, to include in-service documentation of the illness or symptoms.  The examiner should address service treatment records dated in August 2000, in which the Veteran was seen for complaints of low back pain, and allergies, and diagnosed with gastritis.  In August 2000, the Veteran was seen for constant left knee pain (a mild left patellar cup/retropatellar pain syndrome) and constant low back pain with spasm.  

The examiner should also provide a rationale for the conclusions reached.  The examiner should also specifically acknowledge and consider the Veteran's prior reports of a continuity of symptomatology regarding his back and knee disabilities.

b) Regarding the Veteran's status as a Persian Gulf Veteran, the examiner should ascertain whether it is as likely as not (50 percent or greater probability) that the Veteran's complaints of orthopedic knee and back pain, are due to a "qualifying chronic disability" that became manifest during service on active duty in the Southwest Asia theater of operations during the Persian Gulf War.

Specifically, the physician should:

Opine on whether there are objective indications of any claimed symptom due to (i) an undiagnosed illness, or (ii) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, or (iii) a diagnosable chronic multisymptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology.  The electronic claims files should be reviewed by the physician. 

A complete rationale for all opinions should be provided.

3.  Schedule the Veteran for a VA traumatic brain injury (TBI) examination with the appropriate medical professional.  The Veteran's file should be made available to the examiner.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

After reviewing the record, the examiner should answer the following:

a) Does the Veteran have any residuals of a TBI?  The examiner should consider VA treatment records, including a June 3, 2015 record that documented TBI.  

b) If the Veteran does have residuals of a TBI, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his service.

c) Determine whether the Veteran has a headache disability, and if so, whether it is a symptom of any diagnosed TBI disability or is caused or aggravated by TBI. 

d) If the answer to (c) is no, then is it as least as likely as not (50 percent probability or more) that the headache disability began in service or is causally and etiologically related to service?

In providing the requested opinions, the examiner's attention is drawn to the Veteran's statements describing an in-service incident that the Veteran believes resulted in a TBI when he was thrown into the air by an explosion when the U.N. Building was bombed in August 2003.

The examiner is also advised that the Veteran is service connected for PTSD and currently seeking service connection for schizophrenia.  The examiner is asked to determine, if feasible, which symptoms are associated with any TBI disability, and which symptoms are attributable to the Veteran's other service connected and non-service connected disabilities.

The examiner is requested to provide a rationale for any opinion expressed.  The rationale must comment on the Veteran's reports of continuous/recurring symptoms since service/injury therein.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Schedule the Veteran for an eye examination with the appropriate medical professional.  The Veteran's file should be made available to the examiner and necessary testing should be completed as indicated.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

After reviewing the record, the examiner should answer the following:

a) Identify all eye disabilities present at any time since October 2015.  The examiner should consider the June 2015 VA eye consult that included an impression of TBI, asymmetry with neural rims, posterior vitreous detachment, myopia, and astigmatism. During the April 2016 VA examination, the Veteran was diagnosed with myopia and mild photophobia in bright lights.

For each eye disability, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his service.

If not directly related to service, are any of the Veteran's current eye disabilities a symptom of any diagnosed TBI disability or have they been caused or aggravated by TBI?

In providing the requested opinions, the examiner's attention is drawn to the Veteran's statements describing an in service incident that the Veteran believes resulted in an eye disability when he was thrown into the air by an explosion when the U.N. Building was bombed in August 2003.

The examiner is requested to provide a rationale for any opinion expressed.  The rationale must comment on the Veteran's reports of continuous/recurring symptoms since service/injury therein.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Schedule the Veteran for a VA examination with an appropriate professional to determine the extent and severity of his service-connected PTSD.  The entire record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review. Any indicated evaluations, studies, and tests should be conducted. 

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's schizophrenia has been caused or aggravated (worsened in severity beyond a natural progression) by his service-connected PTSD.  

Please determine if the symptoms of schizophrenia are distinguishable from symptoms of the Veteran's PTSD.  If they are distinguishable, please state which symptoms are attributable to which diagnoses.

b)  The examiner should identify the severity of all current manifestations of the service-connected PTSD, as well as the impact on social and occupational functioning.

If, in subsection a) above, the examiner found that the schizophrenia is not caused or aggravated by the Veteran's service-connected PTSD and the symptoms of schizophrenia and PTSD are distinguishable, please consider only the PTSD symptoms when evaluating severity.

However, if the examiner found that the schizophrenia is caused or aggravated by the Veteran's service-connected PTSD or that the symptoms of schizophrenia and PTSD are not distinguishable, please consider all the associated symptoms when evaluating the severity.

The examiner should also consider the April 2017 statements from K.J. and the Veteran indicating that the Veteran made threats of and attempted suicide in April 2017.

The rationale for all opinions offered should be provided.

6.  If the Veteran does not report for the scheduled examinations, the AOJ should associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

